TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT GRAY

JOSHUA RAMEY, ) Docket No.:2020-02-0173
Employee, )

V. )

SLEEP ZONE, INC., ) State File No.:334112019
Employer, )

And )

FLAGSHIP CITY INSURANCE CO., ) Judge Brian K. Addington
Carrier, )

And )

ABIGAIL HUDGENS, Administrator, )

Subsequent Injury Fund. )

 

EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS

 

Mr. Ramey asked the Court to order Sleep Zone to provide additional workers’
compensation benefits for injuries when he fell backward while carrying a mattress. Sleep
Zone denied the claim because, after viewing surveillance video, the authorized treating
physician determined Mr. Ramey’s current complaints are not causally related to the fall.
For the reasons below, the Court holds Mr. Ramey is not entitled to the requested benefits.

History of Claim

Mr. Ramey fell backward while carrying a mattress on May 7, 2019, and alleged
injuries to multiple body parts. Dr. Jody Helms, an authorized treating physician, referred
him to physical therapy and ordered epidural steroid injections. Mr. Ramey missed several
physical therapy appointments and the injections, so those providers discharged him from
care.

Sleep Zone became suspicious of Mr. Ramey’s complaints after his non-compliance
with medical treatment and began surveillance of his activities beginning in June 2019.
Mr. Ramey testified that in December 2020 he experienced an inability to get out of bed or
walk any distance, his left shoulder popping out its socket, severe ankle pain, and neck pain
from turning his head. However, the surveillance which continued into December 2020,
suggested that Mr. Ramey participated in normal everyday activities of driving, shopping,
playing sports, and working.

Sleep Zone provided the initial surveillance videos to Dr. Helms. After reviewing
the videos and watching Mr. Ramey walk to his car without any hesitation on July 8, 2019,
he noted he would not expect Mr. Ramey to perform the activities on the videos based on
how he presented in his office. That same day, Dr. Helms released Mr. Ramey from
treatment and placed him at maximum medical improvement without restrictions or
impairment.

In response to Dr. Helms’s discharge, Mr. Ramey argued that the man in the
surveillance video was his twin brother. Mr. Ramey acknowledged he has worked for most
of the time since his injury but complained of constant pain and requested additional
treatment. Aside from requesting medical treatment, Mr. Ramey also requested temporary
disability benefits, although he was unsure of the dates of employment and amounts earned.

Sleep Zone argued that Mr. Ramey has been untruthful about his need for medical
treatment as shown by the surveillance and Dr. Helms’s opinion, and it requested that the
Court deny his requests.

Findings of Fact and Conclusions of Law

Mr. Ramey must show that he is likely to prevail at a hearing on the merits. See
Tenn. Code Ann. § 50-6-239(d)(1) (2020) The Court holds he did not.

To recover medical benefits, Mr. Ramey must show, to a reasonable degree of
medical certainty, that the May 7, 2019 fall contributed more than fifty percent in causing
the need for medical treatment. See Burleson v. Germantown Partners Supercuts, 2017
TN Wrk. Comp. App. Bd. LEXIS 49, at *9-10 (Aug. 15, 2017).

Here, the Court finds that Mr. Ramey presented no testimony or other proof to
contradict Dr. Helms’s opinions. No medical proof established that his employment
contributed more than fifty percent in causing the need for medical treatment. The Court
also finds that Mr. Ramey was not credible. He grossly misrepresented his condition to
Dr. Helms and to the Court. Mr. Ramey’s argument that the video showed his twin brother
was unconvincing. Therefore, the Court holds Mr. Ramey is not likely to prevail at a
hearing on the merits and denies his request for medical benefits.

Mr. Ramey also requested temporary disability benefits. There are two kinds of
temporary disability benefits: temporary total and temporary partial. To receive temporary

2
total disability benefits, Mr. Ramey must prove (1) he became disabled from working due
to a work injury; (2) a causal connection between the injury and his inability to work; and
(3) the duration of his disability. Jones v. Crencor Leasing and Sales, TN Wrk. Comp.
App. Bd. LEXIS 48, at *7 (Dec. 11, 2015). Concerning temporary partial disability
benefits, Mr. Ramey is eligible for benefits if he earned less than his average weekly wage
due to work restrictions. See Tenn. Code Ann. § 50-6-207(2)(A).

Here, Mr. Ramey submitted no medical proof taking him off work after July 8, 2019.
Instead, Mr. Ramey testified he continued to work for other employers but could not recall
the dates of his employment or the amounts he earned. Considering the lack of evidence,
the Court finds Mr. Ramey is not likely to succeed at a hearing on the merits regarding
additional temporary disability benefits.

It is ORDERED as follows:

1. The Court denies Mr. Ramey’s requested medical and temporary disability
benefits.

2. This case is scheduled for a Status Hearing on May 14, 2021, at 10:00 a.m.
Eastern Time. You must dial 855-543-5044 to participate. Failure to call may
result in a determination of the issues without your participation.

ENTERED March 18, 2021.

/S Brian K. Addington
BRIAN K. ADDINGTON, JUDGE
Court of Workers’ Compensation Claims
APPENDIX
Exhibits:

Affidavits

Wage Statement

Panel

Medical Record Table of Contents

Final Medical Report

Declarations of Robert Gox and Ryan Bordis
Facebook business advertisement

Bicycle photos

Four videos

CO RPANDMRPWNY

Technical Record:

. Petition for Benefit Determination

. Dispute Certification Notice

. Show Cause Order

. Show Cause Order

. Request for Expedited Hearing

. Sleep Zone’s Motion to Dismiss for Failure to Prosecute

. Order Denying Motion to Dismiss

. Motion for Virtual Participation

. Order Permitting Subsequent Injury Fund’s Attendance by Phone or Video
10. Sleep Zone’s Motion to Deem Admitted

11. Order Denying Motion to Deem Admitted

12. Sleep Zone’s Expedited Hearing Witness and Exhibit List
13. Sleep Zone’s Position Statement for Expedited Hearing

OM TIN NB WN
CERTIFICATE OF SERVICE

I certify that a correct copy of this Order was sent on March "8", 2021.

 

 

 

 

 

 

 

 

Name Certified | Email | Service sent to:
Mail
Joshua Ramey, x X | 365 May Ave.
Employee Kingsport, TN 37665
rameycain @ yahoo.com
Jennifer White, X | jennifer @petersonwhite.com
Stephen Stovall, setphen.stovall @petersonwhite.com
Employer’s Attorneys
Lindsay Hall, 4 lindsay.n.hall @tn.gov
Subsequent Injury
Fund Attorney

 

f \ i /
ff

i |

f 4
— ta /\ A A (LAn—
Spy _—§ PRI"

PENNY SHRU SI, COURT CLERK
we.courtclerk @4n.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wce.courtclerk@tn.gov | 1-800-332-2667

Docket No.:

State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

0 Compensation Order filed on C1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): fo Employer] ‘Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney's Email: Phone:

 

 

 

Attorney's Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [- ‘Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this

case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082